    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 1 of 16 PageID #:28




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THE SCALE EFFECT COMPANY d/b/a )
 MANT LOGISTICS, a Pennsylvania )
 limited liability company              ) Case No. 1:19-cv-01599
                                        )
                            Plaintiff,  ) Hon. Judge John Robert Blakey
                                        )
 v.                                     )
                                        )
                                        )
 BARON CHOCOLATIER, INC., an            )
 Illinois corporation, VERONI BRANDS, )
 CORP. a Delaware corporation, IGOR     )
 GABAL, an Illinois resident, TOMASZ    )
 KOTAS, an Illinois resident.           )
                                        )
                            Defendants. )

                                    AMENDED COMPLAINT

       NOW COMES the Plaintiff, The Scale Effect Company d/b/a MANT Logistics, by and

through its attorneys, FUKSA KHORSHID, LLC, and for its Amended Complaint against

Defendants Baron Chocolatier, Inc., Veroni Brands Corp., Igor Gabal, and Tomasz Kotas

(collectively, “Defendants”), states and alleges as follows:

                                    NATURE OF THE CASE

       1.      Plaintiff The Scale Effect Company d/b/a MANT Logistics (herein “Plaintiff” or

“MANT Logistics”) seeks redress for Defendant Barion Chocolatier, Inc.’s (herein “Baron”)

multiple breaches of contract for failing to pay for certain shipping services carried out by Plaintiff

for Defendant’s benefit over the course of approximately eight months. In addition, Plaintiff seeks

recovery under a theory of successor liability, scheme to defraud, as well as the remedy of veil

piercing against Defendant Veroni Brands Corp. (“Veroni”), Tomasz Kotas (“Kotas”) and/or

(“Igor Gabal”) as Defendant Baron is merely an alter ego for Defendants Veroni, Kotas, and Gabal.



                                                  1
     Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 2 of 16 PageID #:29




                           PARTIES, JURISDICTION, AND VENUE

        2.      Plaintiff is a Pennsylvania limited liability company with a principal place of

business located in Pennsylvania. Plaintiff’s sole member is also a resident of Pennsylvania.

        3.      Baron is an Illinois corporation with its principal place of business located in

Illinois.

        4.      On information and belief, Defendant Veroni is a Delaware corporation with its

principal place of business located in Lake County, Illinois.

        5.      On further information and belief, Defendants Kotas and Gabal are each individuals

residing in Lake County, Illinois.

        6.      This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) as there is complete

diversity of citizenship between Plaintiff and Defendants and the amount in controversy, as

detailed herein, well exceeds $75,000.

        7.      Venue is appropriate in the Northern District of Illinois pursuant to 28 U.S.C.

§1391(b) as Defendants are residents of and/or have principal places of business in Lake County,

Illinois within the Northern District of Illinois.

                                     FACTUAL BACKGROUND

        8.      Plaintiff The Scale Effect Company d/b/a MANT Logistics is a Pennsylvania

limited liability company with its principal place of business located at 3860 Cypress Lane,

Bethlehem, Pennsylvania, 18020. MANT Logistics provides supply chain management services

and provides distribution and shipping services to customers in the United States and abroad,

including the Defendant.

        9.      On information and belief, Defendant Baron Chocolatier, Inc. (“Baron”) is an

Illinois for profit corporation with a principal place of business located at 650 Forest Edge Dr.,




                                                     2
     Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 3 of 16 PageID #:30




Vernon Hills, Illinois 60061. On further information and belief, Defendant is a North American

distributor and seller of premium chocolate and confections imported from Eastern Europe.

           10.   Beginning in or about November, 2017, Plaintiff and Defendant Baron entered into

an agreement whereby Plaintiff offered shipping and logistics services to Defendant Baron to ship

imported chocolate and confections to Plaintiff’s place of business in Vernon Hills, Illinois. In

exchange, Defendant Baron agreed to compensate Plaintiff for its shipping services by timely

paying the fees and costs of said shipping services as set forth in invoices tendered to Baron upon

completion of each respective shipment.

           11.   Plaintiff invoiced Defendant Baron after each shipment was made and required

payment within sixty (60) days of the date on said invoice. For any invoice that remained unpaid,

the balance would accrue interest at a rate of one and one-half percent (1.5%) per month until paid

in full.

           12.   In all, between December 31, 2017 and August 9, 2018. Plaintiff completed no less

than forty-two (42) shipments for Defendant Baron. A true and accurate copy of a record regularly

kept in the course of Plaintiff’s business is attached and incorporated as Exhibit A. Exhibit A

details with specificity each shipment’s invoice number, due date, original amount of the invoice,

amount currently outstanding and calculated accrued interest on each invoice through February,

2019.

           13.   Altogether, Defendant Baron has failed to pay for any of the forty-two invoices and

a balance remains due and owing in the amount of $277,232.97. In addition, the invoices have

collectively accrued interest in the total amount of $36,281.32 which continues to accrue on a

monthly basis until the invoices are paid in full.




                                                 3
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 4 of 16 PageID #:31




       14.      Throughout the course of Plaintiff’s performance of shipping services on behalf of

Defendant Baron, Plaintiff communicated regularly with Igor Gabal, the “EVP” (which

presumably stands for Executive Vice President) of Baron, to seek payment for the unpaid

invoices. In his response, Mr. Gabal consistently acknowledged that Baron had not paid for the

invoices and told Plaintiff that “as soon as our Cash situation improves we will pay your invoices”.

Just one example of this representation is found in an email from Mr. Gabal dated October 7, 2018

attached and incorporated as Exhibit B.

       15.      Moreover, prior to July 30, 2018, Plaintiff, Mr. Gabal, and another representative

of Defendant Baron, Tomasz Kotas, came to an agreement on the payment of the then-outstanding

balance owed to Plaintiff (the “Payment Agreement”).

       16.      Pursuant to the Payment Agreement, Defendant Baron was to pay portions of the

balances owed to Plaintiff in periodic installments as indicated in the schedule attached hereto as

Exhibit C.

       17.      Baron’s acceptance of the Payment Agreement is best reflected in an email to

Plaintiff from Mr. Gabal in which he states, “[c]an [Plaintiff] send me the one page that

[Plaintiff]/[Mr. Gabal] & [Mr. Kotas] went over and agreed to payment terms?”, attached hereto

as Exhibit D.

       18.      Plaintiff has made repeated demands for payment of all amounts due and owing for

Plaintiff’s services and Baron has refused and continues to refuse to do so.

                        Count I: Breach of Contract -Baron Chocolatier

       19.      Plaintiff restates and realleges its paragraphs 1-18 as if fully rewritten herein.




                                                  4
     Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 5 of 16 PageID #:32




        20.        Plaintiff and Defendant Baron entered into a contract whereby Plaintiff agreed to

ship Defendant’s imported chocolate and confections to Defendant’s place of business in Illinois

in exchange for Defendant Baron’s promise to timely pay Plaintiff for those services.

        21.        Plaintiff performed all of its contractual duties, including any and all conditions

precedent to payment for its shipping services. Plaintiff performed its services completely and

competently.

        22.        Defendant Baron breached its agreement with Plaintiff when it failed to remit

payment for any of Plaintiff’s services dating back to an invoice prepared and sent to Baron on or

about December 31, 2017. In all, Defendant Baron has failed to pay for any of the services invoiced

between December 31, 2017 up to and through August 9, 2018.

        23.        Interest continues to accrue on each invoice’s unpaid balance at a rate of one and

one-half percent (1.5%) per month and continues to accrue on a monthly basis until such invoice

is paid in full.

        24.        Despite Plaintiff’s repeated demands for payment of the past due invoices,

Defendant Baron has refused and continues to refuse to pay for any of the amounts due and owing

to Plaintiff.

        25.        As a direct result of Defendant Baron’s breach of contract, Plaintiff has been

damaged in an amount to be proven at trial but not less than $313,514.29 which is comprised of at

least $277,232.97 in unpaid services and $36,281.32 in accrued interest as of February, 2019.

Interest continues to accrue on the unpaid invoices until paid in full.

        WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,




                                                   5
        Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 6 of 16 PageID #:33




plus interest, collection costs, attorneys’ fees, and any and all other relief it deems necessary and

just.

            Count II: Breach of Contract – Baron Chocolatier (as an alternative count)

           26.     Plaintiff restates and realleges its paragraphs 1-18 as if fully rewritten herein as its

paragraph 26.

           27.     Plaintiff and Defendant Baron entered into a Payment Agreement whereby Baron

agreed to pay the outstanding balance owed to Plaintiff in periodic installments according to the

schedule set forth in Exhibit C.

           28.     Plaintiff performed all of its obligations required of it under the Payment

Agreement.

           29.     Defendant Baron breached its agreement with Plaintiff when it failed to make any

of the payments under the Payment Agreement according to the schedule agreed upon by the

parties.

           30.     Interest continues to accrue on each invoice’s unpaid balance at a rate of one and

one-half percent (1.5%) per month and continues to accrue on a monthly basis until such invoice

is paid in full.

           31.     Despite Plaintiff’s repeated demands for payment pursuant to the parties’ Payment

Agreement, Defendant Baron has refused and continues to refuse to pay for any of the amounts

due and owing to Plaintiff.

           32.     As a direct result of Defendant Baron’s breach of the Payment Agreement, Plaintiff

has been damaged in an amount to be proven at trial but not less than $313,514.29 which is

comprised of at least $277,232.97 in unpaid services and $36,281.32 in accrued interest as of

February, 2019. Interest continues to accrue on the unpaid invoices until paid in full.




                                                     6
        Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 7 of 16 PageID #:34




          WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,

plus interest, collection costs, attorneys’ fees, and any and all other relief it deems necessary and

just.

           Count III: Quantum Meruit – Baron Chocolatier (as an alternative count)

          33.    Plaintiff restates and realleges its paragraphs 2-9 and 12-14 as if fully rewritten

herein as its paragraph 33.

          34.    Plaintiff charged Defendant Baron for shipping and logistics services in connection

with various shipments of imported chocolates and confections for Defendant to its place of

business in Illinois. The services were charged at negotiated rates between the parties.

          35.    Plaintiff did not furnish the services gratuitously.

          36.    The rates of Plaintiff’s services were fair and reasonable for the skill, type, and

scope of work performed.

          37.    Defendant Baron has not paid for all of the services that Plaintiff has furnished for

it. After accounting for any payments, credits and/or adjustments, Defendant Baron still owes

Plaintiff an amount in excess of $313,514.29 comprised of $277,232.97 in unpaid services and

$36,281.32 in accrued interest as of February, 2019.

          38.    Defendant Baron was, at all relevant times hereto, aware that Plaintiff was

furnishing shipping services for Baron’s benefit. Defendant Baron accepted Plaintiff’s services

and took no action to stop Plaintiff or otherwise notify Plaintiff that it did not intend to pay for

Plaintiff’s services.

          39.    In the event that this Court finds that no contract was formed between Plaintiff and

Defendant Baron, Plaintiff is nevertheless entitled to recover from Baron the fair market value of




                                                   7
        Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 8 of 16 PageID #:35




the services furnished to it in connection with shipping services rendered for Defendant Baron’s

benefit.

          40.    It would be manifestly unjust and inequitable to permit Defendant Baron to accept

the benefits conferred by Plaintiff without compensating Plaintiff for the same.

          WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,

plus interest, collection costs, attorneys’ fees, and any and all other relief it deems necessary and

just.

                      Count IV: Successor Liability – Veroni Brands Corp.

          41.    Plaintiff restates and realleges its paragraphs 1 - 32 as if fully rewritten herein.

          42.    Defendant Veroni is a successor corporation and a mere continuation of Defendant

Baron such that Veroni may be held liable for the debts and liabilities of its predecessor.

          43.    On information and belief, Defendants Kotas and Gabal are the controlling

shareholders of Defendant Baron and are the directors and/or officers responsible for managing

Defendant Baron.

          44.    On further information and belief, Veroni has maintained the same or similar

ownership and management as Defendants Kotas and Gabal are also the controlling shareholders,

directors, and/or officers of Defendant Veroni.

          45.    On information and belief, Defendant Veroni has purchased or otherwise received

transfers of Defendant Baron’s assets (including but not limited to inventory, accounts receivable,

customer lists, and/or supplier lists) in order to continue the business that Baron had started –

namely importing and selling European chocolates and confections.




                                                   8
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 9 of 16 PageID #:36




        46.     On further information and belief, any of the aforesaid purchases by or transfers to

Veroni lacked adequate consideration and were not conducted at arm’s length. Instead, Veroni is

nothing more than a reincarnation of Defendant Baron, owned, controlled, and managed by the

same individuals, Gabal and Kotas.

        47.     For example, on information and belief, Defendant Baron has ceased importing

chocolate and confections as of December, 2018 and instead has continued to import products as

Veroni Brands Corp. According to Panjiva, Inc. a company providing global trade data with

respect to commercial imports and exports, Defendant Baron accepted over forty-five imports/

shipments starting on June 6, 2018 and ending on December 6, 2018 from Polish suppliers, Zaklad

Wyrobow Cukierniczych (“ZWC”) and Zwc Millano Zpchr K[rzystof] Kotas (“Millano”).

        48.     By comparison, when shipments to Baron ceased, they almost immediately began

to occur in the name of Veroni Brands Corp. Specifically, Veroni began accepting regular imports

from the same Polish suppliers, including ZWC and Millano beginning on December 11, 2018 and

continuing as recent as May 14, 2019.

        49.     On further information and belief, Defendant Baron no longer operates at its

principal place of business located at 650 Forest Edge Dr., Vernon Hills, Illinois as listed by the

Illinois Secretary of State.

        50.     On further information and belief, Defendant Baron no longer has any employees

and any of its remaining business operations are carried out by Veroni and its employees, officers,

and/or directors at Veroni’s offices.

        51.     In addition, Defendant Veroni has succeeded Defendant Baron in order to carry out

the fraudulent purpose of escaping liability for the obligations that Baron owes to its creditors,

including Plaintiff.




                                                9
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 10 of 16 PageID #:37




        52.     Specifically, Defendant Baron engaged Plaintiff for its services when it knew or

should have known that it would not pay Plaintiff for those services.

        53.     Defendant Baron continued to represent to Plaintiff that it would repay the amounts

due and owing to Plaintiff. However, at all relevant times, Defendant Baron had no intention of

paying for any of Plaintiff’s services and only made those representation in order to induce Plaintiff

to continue to provide its services.

        54.     Defendant Veroni has succeeded Defendant Baron in order to hinder, delay, and/or

defraud Baron’s creditors and avoid liability for debts owed to Baron’s creditors, including

Plaintiff.

        WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Veroni Brands Corp. in an amount in excess of $313,514.29,

plus interest, collection costs, attorneys’ fees, and any and all other relief it deems necessary and

just.

              Count V: Scheme to Defraud – Defendants Veroni, Kotas, and Gabal

        55.     Plaintiff restates and realleges its paragraphs 1 - 32 as if fully rewritten herein.

        56.     Defendants Veroni, Kotas, and Gabal engaged in scheme to defraud Plaintiff by

soliciting services from Plaintiff and repeatedly misrepresenting that it would pay for the same.

        57.     Specifically, Defendants Veroni, Kotas, and Gabal made repeated statements to

Plaintiff that they would make payments for Plaintiff’s services rendered for Baron.

        58.     These statements were material and false as they induced Plaintiff to continue to

provide its shipping and logistics services for an extended period of time while it awaited payment.

        59.     At all relevant times, Defendants Veroni, Kotas, and Gabal knew that their

statements were false and in fact had no intention of ever paying for any of the services that




                                                 10
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 11 of 16 PageID #:38




Plaintiff provided. Moreover, Defendants Veroni, Kotas, and Gabal made those statements in an

effort to induce Plaintiff to perform its obligations and to continue to provide logistics and shipping

services for Defendants.

       60.     Plaintiff reasonably relied on Defendants Veroni’s, Kotas’, and/or Gabal’s false

statements, and as a direct result of that reliance, Plaintiff has suffered damages in an amount to

be proven but no less than $313,514.29.

       61.     Defendant Veroni’s, Kotas’ and Gabal’s intentionally false statements were part of

a larger scheme to defraud Plaintiff into providing services to Defendants and fulfilling their

shipping needs over an extended and indefinite period of time. In reality, Defendants had no

intention of every repaying any of the amounts owed to Plaintiff.

       WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendants Veroni Brands Corp., Tomas Kotas, and Igor Gabal, jointly

and severally, in an amount in excess of $313,514.29, plus interest, collection costs, attorneys’

fees, and any and all other relief it deems necessary and just.

             Count VI: Alter Ego – Piercing the Corporate Veil – Tomasz Kotas

       62.     Plaintiff restates and realleges its paragraphs 1 - 32 as if fully rewritten herein.

       63.     Defendant Baron Chocolatier is merely an alter ego or instrumentality for its

shareholder, director, and/or officer Defendant Tomasz Kotas.

       64.     On information and belief, Defendant Baron was insolvent at the time that it

incurred the debts now owed to Plaintiff. This is evidenced by Defendant Baron’s failure to make

any payments towards any of outstanding invoices owed to Plaintiff since the parties’ contractual

relationship was first formed.




                                                 11
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 12 of 16 PageID #:39




          65.      On further information and belief, Baron is inadequately capitalized and Defendant

Baron has diverted funds or otherwise ensured that it has insufficient funds with which to pay their

debts in order to avoid liability to their creditors, including Plaintiff.

          66.      On further information and belief, Baron has failed to observe corporate formalities

in the following ways:

                a. It has failed to maintain a registered agent at the registered office in this State;

                b. It has failed to maintain separate corporate records for Baron; and,

                c. It has failed to pay dividends to its shareholders.

          67.      If Defendants Baron and Kotas are permitted to adhere to this fiction that Baron is

a separate corporate entity it would promote injustice or otherwise lead to inequitable

consequences against Baron’s creditors, including Plaintiff.

          68.      Namely, it would promote Baron’s practice of incurring hundreds of thousands of

dollars in unpaid services provided by Plaintiff and would allow Baron and its shareholders,

officers, and directors to avoid the consequences of its failure to pay for those services by simply

ending operations under the Baron name and resuming operations under the name of a separate

entity.

          WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,

plus interest, collection costs, and attorneys’ fees, and that this Court pierce Baron Chocolatier

Inc.’s corporate veil and allow Plaintiff to collect a judgment in its favor from Defendant Tomasz

Kotas, and for all other relief it deems necessary and just.

                   Count VII: Alter Ego – Piercing the Corporate Veil – Igor Gabal

          69.      Plaintiff restates and realleges its paragraphs 1 - 32 as if fully rewritten herein.




                                                     12
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 13 of 16 PageID #:40




          70.      Defendant Baron Chocolatier is merely an alter ego or instrumentality for its

shareholder, director, and/or officer Defendant Igor Gabal.

          71.      On information and belief, Defendant Baron was insolvent at the time that it

incurred the debts now owed to Plaintiff. This is evidenced by Defendant Baron’s failure to make

any payments towards any of outstanding invoices owed to Plaintiff since the parties’ contractual

relationship was first formed.

          72.      On further information and belief, Baron is inadequately capitalized and Defendant

Baron has diverted funds or otherwise ensured that it has insufficient funds with which to pay their

debts in order to avoid liability to their creditors, including Plaintiff.

          73.      On further information and belief, Baron has failed to observe corporate formalities

in the following ways:

                d. It has failed to maintain a registered agent at the registered office in this State;

                e. It has failed to maintain separate corporate records for Baron; and,

                f. It has failed to pay dividends to its shareholders.

          74.      If Defendants Baron and Gabal are permitted to adhere to this fiction that Baron is

a separate corporate entity it would promote injustice or otherwise lead to inequitable

consequences against Baron’s creditors, including Plaintiff.

          75.      Namely, it would promote Baron’s practice of incurring hundreds of thousands of

dollars in unpaid services provided by Plaintiff and would allow Baron and its shareholders,

officers, and directors to avoid the consequences of its failure to pay for those services by simply

ending operations under the Baron name and resuming operations under the name of a separate

entity.




                                                     13
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 14 of 16 PageID #:41




       WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,

plus interest, collection costs, and attorneys’ fees, and that this Court pierce Baron Chocolatier

Inc.’s corporate veil and allow Plaintiff to collect a judgment in its favor from Defendant Igor

Gabal, and for all other relief it deems necessary and just.

  Count VIII: Common Enterprise – Piercing the Corporate Veil – Veroni Brands Corp.

       76.     Plaintiff restates and realleges its paragraphs 1 - 32 as if fully rewritten herein.

       77.     Defendant Baron Chocolatier is merely an alter ego, instrumentality and/or a

common enterprise for its affiliated and/or parent company Defendant Veroni Brands Corp.

       78.     On information and belief, Defendant Baron was insolvent at the time that it

incurred the debts now owed to Plaintiff. This is evidenced by Defendant Baron’s failure to make

any payments towards any of outstanding invoices owed to Plaintiff since the parties’ contractual

relationship was first formed.

       79.     On further information and belief, Defendant Baron has ceased importing chocolate

and confections as of December, 2018 and instead has continued to import products as Veroni

Brands Corp. According to Panjiva, Inc. a company providing global trade data with respect to

commercial imports and exports, Defendant Baron accepted over forty-five imports/ shipments

starting on June 6, 2018 and ending on December 6, 2018 from Polish suppliers, Zaklad Wyrobow

Cukierniczych (“ZWC”) and Zwc Millano Zpchr K[rzystof] Kotas (“Millano”).

       80.     By comparison, when shipments to Baron ceased, they almost immediately began

to occur in the name of Veroni Brands Corp. Specifically, Veroni began accepting regular imports

from the same Polish suppliers, including ZWC and Millano beginning on December 11, 2018 and

continuing as recent as May 14, 2019.




                                                14
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 15 of 16 PageID #:42




        81.      On further information and belief, Defendant Baron no longer operates at its

principal place of business located at 650 Forest Edge Dr., Vernon Hills, Illinois as listed by the

Illinois Secretary of State. Instead, Baron conducts any remaining business operations from the

office of Veroni Brands Corp. located at or near 2275 Half Day Rd. #346 Bannockburn, Illinois.

        82.      On further information and belief, Defendant Baron no longer has any employees

and its remaining business operations are carried out by Veroni employees, officers, and/or

directors.

        83.      On further information and belief, Defendant Baron and Defendant Veroni share

common directors and/or officers, including but not limited to Defendants Kotas and Gabal.

        84.      On further information and belief, Baron is inadequately capitalized and Defendant

Baron has diverted funds or otherwise ensured that it has insufficient funds with which to pay their

debts in order to avoid liability to their creditors, including Plaintiff.

        85.      On further information and belief, Baron has failed to observe corporate formalities

in the following ways:

              a. It has failed to maintain a registered agent at the registered office in this State;

              b. It has failed to maintain separate corporate records for Baron; and,

              c. It has failed to pay dividends to its shareholders.

        86.      On further information and belief, Defendant Veroni has acquired inventory, assets,

and other resources belonging to Baron without the exchange of adequate consideration.

        87.      Defendant Veroni has usurped the operations and control of Baron and Baron’s

corporate form exists solely to insulate Veroni from Baron’s liability to creditors, including

Plaintiff.




                                                   15
    Case: 1:19-cv-01599 Document #: 12 Filed: 06/17/19 Page 16 of 16 PageID #:43




       88.     If Defendants Baron and Veroni are permitted to adhere to this fiction that they are

separate corporate entities it would promote injustice or otherwise lead to inequitable

consequences against Baron’s creditors, including Plaintiff.

       89.     Namely, it would promote Baron’s practice of incurring hundreds of thousands of

dollars in unpaid services provided by Plaintiff and would allow Baron to avoid the consequences

of its failure to pay for those services by simply ending operations under the Baron name and

resuming them under a separate, albeit identical, corporate entity in Veroni.

       WHEREFORE, Plaintiff prays that this Honorable Court enter an Order granting judgment

in its favor and against Defendant Baron Chocolatier, Inc. in an amount in excess of $313,514.29,

plus interest, collection costs, and attorneys’ fees, and that this Court pierce Baron Chocolatier

Inc.’s corporate veil and allow Plaintiff to collect a judgment in its favor from Defendant Veroni

Brands, Corp., and for all other relief it deems necessary and just.



                                                         Respectfully Submitted,
                                                         The Scale Effect Company, d/b/a
                                                         MANT Logistics


                                                  By:    /s/ Vincent P. Formica
                                                         One of its Attorneys
Lucas M. Fuksa (ARDC No.6277498)
Vincent P. Formica (ARDC No. 6319168)
FUKSA KHORSHID, LLC
70 W. Erie St. 2nd Floor
Chicago, IL 60654
(P) 312.266.2221
(F) 312.266.2224
lucas@fklawfirm.com
vince@fklawfirm.com
Attorneys for the Plaintiff




                                                16
